     Case 1:20-cv-01743-NONE-BAM Document 6 Filed 01/12/21 Page 1 of 2

     Joseph R. Manning, Jr. (SBN 223381)
 1   DisabilityRights@manninglawoffice.com
 2   MANNING LAW, APC
     20062 SW Birch Street
 3   Newport Beach, CA 92660
     Tel: 949.200.8755
 4   Fax: 866.843.8308

 5   Attorneys for Plaintiff
     GEORGE AVALOS
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
11        GEORGE AVALOS, an              Case No.: 1:20-cv-01743-NONE-BAM
12        individual,
                                         Hon.
13
          Plaintiff,
14                                       NOTICE OF VOLUNTARY
          v.                             DISMISSAL WITHOUT PREJUDICE
15
                                         AS TO PLAZA XALISCO, LLC ONLY-
16        BILL NILSSON, an individual;   PURSUANT TO FEDERAL RULE OF
          ANTHONY                        CIVIL PROCEDURE 41(a)(1)(A)(i)
17
          LAMBETECCHIO, an
18        individual; and DOES 1-10,     Complaint Filed: December 10, 2020
          inclusive,                     Trial Date: None
19
20        Defendants.
21
22
23
24
25
26
27
28
                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
     Case 1:20-cv-01743-NONE-BAM Document 6 Filed 01/12/21 Page 2 of 2
 1         TO THE COURT AND ALL PARTIES:
 2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 3   Plaintiff George Avalos (“Plaintiff”) requests that this Court enter a dismissal
 4   without prejudice of Plaintiff’s Complaint in the above-entitled action, as to Bill
 5   Nilsson, only. Each party shall bear his or its own costs and attorneys’ expenses.
 6
 7                                         Respectfully submitted,
 8
 9    DATED: January 12, 2021              MANNING LAW, APC

10                                         By: /s/ Joseph R. Manning, Jr.
                                             Joseph R. Manning, Jr.
11
                                             Attorney for Plaintiff
12                                           George Avalos
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
